—Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered June 30, 1989, upon a verdict convicting defendant of the crime of arson in the third degree.
Contrary to defendant’s claim, County Court did not err in failing to instruct the jury on the charge of arson in the fourth degree as a lesser included offense of arson in the third degree. Initially, we note that counsel for defendant never requested that such a charge be made and no objection was made to the charge as given. Therefore, the issue was not properly preserved for review (see, People v Jackson, 169 AD2d *837887; People v Moon, 121 AD2d 790, lv denied 68 NY2d 815). Furthermore, the circumstances of this case do not warrant a reversal of the conviction in the interest of justice (see, People v Murphy, 128 AD2d 177, affd 70 NY2d 969). We also reject defendant’s contention that the prison sentence she received of 3 to 9 years was harsh and excessive. The sentence was well within the statutory guidelines and, given the serious nature of the crime involved, there was no abuse of discretion by the court in imposing sentence (see, People v Pierce, 150 AD2d 948, lv denied 74 NY2d 817; People v Whalen, 99 AD2d 883).
Mahoney, P. J., Casey, Weiss, Mikoll and Harvey, JJ., concur. Ordered that the judgment is affirmed.